

115 HR 5857 IH: Stop Sexual Assault and Harassment in Transportation Act
U.S. House of Representatives
2018-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5857IN THE HOUSE OF REPRESENTATIVESMay 17, 2018Mr. DeFazio (for himself, Ms. Norton, Ms. Eddie Bernice Johnson of Texas, Mr. Cummings, Mr. Larsen of Washington, Mr. Capuano, Mrs. Napolitano, Mr. Lipinski, Mr. Cohen, Mr. Sires, Mr. Garamendi, Mr. Johnson of Georgia, Mr. Carson of Indiana, Mr. Nolan, Ms. Titus, Mr. Sean Patrick Maloney of New York, Ms. Esty of Connecticut, Ms. Frankel of Florida, Mrs. Bustos, Mr. Huffman, Ms. Brownley of California, Ms. Wilson of Florida, Mr. Payne, Mr. Lowenthal, Mrs. Lawrence, Mr. DeSaulnier, and Ms. Plaskett) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo protect transportation personnel and passengers from sexual assault and harassment, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Stop Sexual Assault and Harassment in Transportation Act. 2.DefinitionsIn this Act, the following definitions apply:
 (1)Covered entityThe term covered entity means an entity that is one of the following: (A)An air carrier (as that term is defined in section 40102 of title 49, United States Code).
 (B)A foreign air carrier (as that term is defined in section 40102 of title 49, United States Code). (C)A recipient of Federal funds under chapter 53 of title 49, United States Code.
 (D)A motor carrier of passengers that— (i)conducts regularly scheduled intercity service; and
 (ii)is a Class I carrier (as that term is used in section 369.3(a) of title 49, Code of Federal Regulations).
 (E)An entity providing commuter rail passenger transportation or intercity rail passenger transportation (as those terms are defined in section 24102 of title 49, United States Code).
 (2)PersonnelThe term personnel means an employee or contractor of a covered entity. (3)Transportation sexual assault or harassment incidentThe term transportation sexual assault or harassment incident means the occurrence, or reasonably suspected occurrence, of an act that—
 (A)constitutes sexual assault or harassment; and (B)is committed—
 (i)by a passenger of a covered entity; (ii)against—
 (I)another passenger of the covered entity; or (II)a member of the personnel of the covered entity; and
 (iii)within— (I)a vehicle of the covered entity that is transporting passengers, including aircraft, rolling stock, mo­tor­coaches, and ferries;
 (II)an area in which passengers are entering or exiting such a vehicle; or (III)an area in which the Amtrak Police Department or a transit police department has law enforcement responsibilities.
 3.Sense of Congress regarding sexual assault and harassment in passenger transportationIt is the sense of Congress that— (1)a covered entity should institute policies and procedures to eliminate transportation sexual assault or harassment incidents, including policies and procedures to—
 (A)prohibit, to the extent practicable, future travel with the covered entity by any passenger who causes a transportation sexual assault or harassment incident;
 (B)facilitate the reporting of transportation sexual assault or harassment incidents to ensure that the covered entity, the public, and law enforcement agencies have an accurate understanding of the rate of such incidents;
 (C)communicate to personnel and passengers of the covered entity the rights of such individuals with respect to transportation sexual assault or harassment incidents;
 (D)train personnel of the covered entity to recognize and respond appropriately to transportation sexual assault or harassment incidents; and
 (E)ensure other appropriate and proportional actions are undertaken to respond effectively to transportation sexual assault or harassment incidents; and
 (2)individuals who cause a transportation sexual assault or harassment incident should be held accountable under all applicable Federal and State laws.
			4.Formal sexual assault and harassment policies in transportation
 (a)RequirementNot later than 90 days after the date of enactment of this Act, each covered entity shall issue, in consultation with labor unions representing personnel of the covered entity, a formal policy with respect to transportation sexual assault or harassment incidents.
 (b)ContentsThe policy required under subsection (a) shall include— (1)a statement indicating that no transportation sexual assault or harassment incident is acceptable under any circumstance;
 (2)procedures that facilitate the reporting of a transportation sexual assault or harassment incident, including—
 (A)appropriate public outreach activities; (B)confidential phone and internet-based opportunities for reporting; and
 (C)personnel trained to receive reports; (3)procedures that personnel should follow upon the reporting of a transportation sexual assault or harassment incident, including actions to protect affected individuals from continued sexual assault or harassment and to notify law enforcement when appropriate; and
 (4)training with respect to the policy that are required for all appropriate personnel, including specific training for personnel who may receive reports of transportation sexual assault or harassment incidents.
 (c)Passenger informationA covered entity shall prominently display, on the internet website of the covered entity and through the use of appropriate signage, a written statement that—
 (1)advises passengers that the covered entity has adopted a formal policy with respect to transportation sexual assault or harassment incidents; and
 (2)informs passengers of the procedure for reporting a transportation sexual assault or harassment incident.
				5.Formal sexual assault and harassment policies for passenger vessels
 (a)In generalSection 3507(d) of title 46, United States Code, is amended— (1)in paragraph (4), by striking and after the semicolon at the end;
 (2)in paragraph (5), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
					
						(6)
 (A)issue a formal policy with respect to sexual assault or harassment incidents that includes— (i)a statement indicating that no sexual assault or harassment incident is acceptable under any circumstance;
 (ii)procedures that facilitate the reporting of a sexual assault or harassment incident, including— (I)appropriate public outreach activities;
 (II)confidential phone and internet-based opportunities for reporting; and (III)personnel trained to receive reports;
 (iii)procedures that personnel should follow upon the reporting of a sexual assault or harassment incident, including actions to protect affected individuals from continued sexual assault or harassment and how to provide the information and access required under paragraph (5); and
 (iv)training with respect to the policy that are required for all appropriate personnel, including specific training for personnel who may receive reports of sexual assault or harassment incidents; and
 (B)prominently display on the internet website of the vessel owner and, through the use of appropriate signage on each vessel, a written statement that—
 (i)advises passengers that the vessel owner has adopted a formal policy with respect to sexual assault or harassment incidents; and
 (ii)informs passengers of the procedure for reporting a sexual assault or harassment incident. . (b)Reporting requirementSection 3507(g)(3)(A)(i) of title 46, United States Code, is amended by inserting any sexual assault or harassment incident (as that term is defined in subsection (l) of this section), after title 18 applies,.
 (c)Sexual assault or harassment incident definedSection 3507(l) of title 46, United States Code, is amended by adding at the end the following:  (3)Sexual assault or harassment incidentThe term sexual assault or harassment incident means the occurrence, or reasonably suspected occurrence, of an act that—
 (A)constitutes sexual assault or harassment; and (B)is committed—
 (i)by a passenger of a vessel to which this section applies or a member of the crew of such a vessel; (ii)against—
 (I)a passenger of such vessel; or (II)a member of the crew of such vessel; and
 (iii)within— (I)such a vessel; or
 (II)an area in which passengers are entering or exiting such a vessel.. (d)RequirementNot later than 90 days after the date of enactment of this Act, the owner of a vessel to which section 3507 of title 46, United States Code, applies shall issue the formal policy with respect to sexual assault or harassment incidents required by the amendments made by this section.
			6.Civil penalties for interference
 (a)Interference with cabin or flight crewSection 46318(a) of title 49, United States Code, is amended— (1)by inserting or sexually after physically each place it appears; and
 (2)by striking $25,000 and inserting $35,000. (b)Interference with certain transportation personnel (1)In generalChapter 805 of title 49, United States Code, is amended by adding at the end the following:
					
						80505.Interference with certain transportation personnel 
 (a)General ruleAn individual who physically or sexually assaults or threatens to physically or sexually assault an employee engaged in the transportation of passengers on behalf of a covered entity, or takes any action that poses an imminent threat to the safety of a vehicle of a covered entity that is transporting passengers, including rolling stock, motorcoaches, and ferries, is liable to the United States Government for a civil penalty of not more than $35,000.
							(b)Compromise and setoff
 (1)CompromiseThe Secretary of Transportation may compromise the amount of a civil penalty imposed under this section.
 (2)SetoffThe United States Government may deduct the amount of a civil penalty imposed or compromised under this section from amounts the Government owes the person liable for the penalty.
 (c)Covered entity definedIn this section, the term covered entity means an entity that is one of the following: (1)A recipient of Federal funds under chapter 53 of this title.
 (2)A motor carrier of passengers that— (A)conducts regularly scheduled intercity service; and
 (B)is a Class I carrier (as that term is used in section 369.3(a) of title 49, Code of Federal Regulations).
 (3)An entity providing commuter rail passenger transportation or intercity rail passenger transportation (as those terms are defined in section 24102 of this title)..
 (2)Clerical amendmentThe analysis for chapter 805 of title 49, United States Code, is amended by inserting after the item relating to section 80504 the following:
					
						
							80505. Interference with certain transportation personnel..
				7.Data collection
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall establish a program to annually collect and maintain data from each covered entity on—
 (1)the number of transportation sexual assault or harassment incidents reported to the covered entity, including—
 (A)the number of incidents committed against passengers; and (B)the number of incidents committed against personnel; and
 (2)the number of transportation sexual assault or harassment incidents reported to law enforcement by personnel of the covered entity.
 (b)Data availabilitySubject to subsection (c), the Secretary shall make available to the public on the primary internet website of the Department of Transportation the data collected and maintained under subsection (a).
 (c)Data protectionData made available under subsection (b) shall be made available in a manner that— (1)protects the privacy and confidentiality of individuals involved in a transportation sexual assault or harassment incident;
 (2)precludes the connection of the data to any individual covered entity; and (3)is organized by mode of transportation.
 (d)Paperwork reductionSubchapter I of chapter 35 of title 44, United States Code, does not apply to this Act. 8.Inspector General report to CongressNot later than 18 months after the date of enactment of this Act, and every 2 years thereafter, the Inspector General of the Department of Transportation shall assess compliance with the provisions of this Act.
 9.Rule of constructionNothing in this Act may be construed to undermine the responsibility and authority of— (1)the pilot in command of an aircraft with respect to the safe and secure operation of the aircraft; or
 (2)the master a vessel to which section 3507 of title 46, United States Code, applies. 